DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s amendment to the claims in the reply filed on 5/11/2021 is acknowledged.  The requirement for restriction mailed on 3/09/2021 has been withdrawn in light of the claim amendments and the subsequent interview conducted on 5/19/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
mold comprises at least one  
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  As written, claim 1 only states disposing a melted plastic material in a mold and allowing the plastic material to onto at least .
Claim 1 recites the limitation "the at least one area of the main portion of the operating portion or the operating portion" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  As written, claim 1 has the plastic material solidifying on the main portion of the operating portion; however, no main portion has been previously established for the operating portion.  Examiner presumes lines 9-10 are written in error.  For examination purposes, lines 9-10 will be interpreted to read “the at least one area of the main portion 
Claims 2-9 are rejected for dependence on claim 1.
Claim 6 recites the limitation "the" in line.  It is unclear what the term positioning means.  Neither the Specification nor the Drawings provide sufficient disclosure as the specific meaning of positioning.  For examination purposes, positioning will be interpreted as the plain meaning of putting or arranging [something] in a particular place or way.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “garden tools, such as water spray gun, sprinkler set or gardening shear”, claim 7 as written uses the term “spray gun” to mean a general garden tool.  This is further supported by Figure 6, which appears to show a cutting device on a gardening shear and not a spray gun comprising a cutting device.  Based on the disclosure of the Specification and drawings, it is unclear how the gardening shear of claim 7 can depend on claim 1 without explicitly refining the term spray gun.  As such claim 7 cannot be examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2012/0305671 A1), in view of Hsieh (US 2014/0054399 A1).
Regarding claim 1, Chen teaches a method for forming a spray gun (Figures 1-4, paragraph 0018), wherein the spray gun comprises a main portion (10) and an operating portion (20), the method comprising: 
providing a mold (60); 
disposing a melted plastic material into the mold; and 
allowing the plastic material to solidify directly on the at least one area of the main portion or the operating portion of the spray gun (Figure 4, paragraph 0018; the handle portion is placed into a mold to form a grip cover around the handle portion).
Chen teaches all the elements of claim 1 as discussed above but does not teach the mold having a pattern corresponding to a faux carbon fiber pattern.  However, it is submitted forming a spray gun with a patterned main portion or patterned operating portion is well known and conventional in the art.
Hsieh discloses a spray gun (Figures 1-3) comprising a main portion (handle 1) and an operating portion (spray head 2), wherein a patterned are is formed on both main and operating portions (as shown in Figures 1-3).  Furthermore, Hsieh discloses the spray gun is formed via molding (paragraphs 0011, 0025).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chen to incorporate the teachings of Hsieh and molded a pattern therein onto the main or operating portions, as Hsieh discloses molding said features are conventional in the art.  Likewise, it would have been obvious for one of ordinary skill in the art before the effective 
Regarding the limitation of the pattern being a faux carbon fiber pattern, absent a showing of unexpected results, it is submitted provided said pattern would be a matter of design choice for one skilled in the art for the same purpose as the pattern disclosed by Hsieh.  As is well known in the art, providing a patterned or perforated surface to the main or operating portions of a spray gun improves grippage to said portions.
Regarding claims 2-4, Chen, as modified by Hsieh, teaches all the elements of claim 1 as discussed above and further teaches both the main portion and the operating portion of the spray gun have the faux carbon fiber pattern (as shown in Figure 1-3 of Chen).  While forming the pattern on only the main portion or the operating portion is not disclosed, it is submitted spray guns with having only a pattern main portion or operating portion is well known in the art.  Alternatively, it would have been obvious for one of ordinary skill in the art at the time of the invention to pattern only the main or operating portion as a matter of design choice for the same purpose as discussed in claim 1 (e.g. for aesthetic reasons and/or improves grippage thereon). 
Regarding claims 5 and 6, Chen, as modified by Hsieh, further teaches the main portion is configured for a holding purpose and the operating portion is configured for a spraying .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Hsieh and Schulz "Higher-Level Laser Mold Texturing" (2-19-2019).
Regarding claims 8 and 9, Chen, as modified by Hsieh, teaches all the elements of claim 1 as discussed above and further teaches the mold comprises at least one cavity (Figure 4 of Chen), and the inner wall of the cavity has a plurality of marks (implicit in the combination of Chen and Hsieh as discussed above in claim 1) but does not teach a faux carbon fiber pattern utilizing a laser engraving machine to define the marks.  However, as discussed above in claim 1, a faux carbon fiber pattern would be a matter of design choice for one skilled in the art for aesthetic reasons or for the same purpose as the pattern as disclosed in Hsieh (e.g. improved grippage).
Alternatively, Schulze teaches methods of forming marks or patterns on surfaces of molds for use in injection molding, wherein the marks or patterns are formed by laser technology.  The use of a laser allows creating of complex contours with technical or decorative digital structures (Pages 1-3).  Furthermore, Schulze appears to disclose a carbon fiber pattern (Figure on header).  Based on the disclosure of Schulze, one of ordinary skill in the art would have found it obvious to create said marks on the surface of the mold wither a reasonable expectation of success and predictable results.  This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Good (US 5,353,474) discloses molding a custom grip on a handle (Figures 6-7)
Seber (US 5,528,834) discloses molding a patterned grip on a tool handle (Figure 5)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        7/23/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748